Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US 7,120,558) in view of Manoharan et al. (US 2019/0199612).

a communications network (Fig. 1, PLC1Network and PLC2Network, McIntyre); 
two or more monitored computer systems, each comprising at least one processor, coupled to the communications network (Fig. 1, 112, 100, 114, and 102, McIntyre); 
an active monitoring agent computer system comprising at least one processor, coupled to the communications network (Col. 6, lines 64-67 and Col. 7, lines 1-10, “a centralized diagnostics management tool facilitates centralized monitoring of distributed components of a supervisory process control and manufacturing information application. The centralized diagnostics management tool includes a diagnostics management console shell that is customized according to a set of software modules that interface to data sources to populate views supported by the console shell. The console shell includes a set of view templates including controls for manipulating graphically displayed representations of data rendered by the distributed components. The console shell also includes an interface for exchanging requests and data with an extensible set of software modules that provide data links to ones of the set of distributed components. The personality of the interface is driven by a set of software modules that submit requests to the distributed components to access exposed attributes corresponding to the operational statuses of the components. The software modules also define the customizable portions of the view rendered by the console shell,” McIntyre); and 
a database (Fig. 1, 124, McIntyre); 
wherein the processors of the two or more monitored computer systems are configured to execute one or more steps of the process (Fig. 9, 900, 902, and 912, McIntyre); 

receive a trigger by a first call in the process (Col. 10, lines 37-43, “engine objects access the application object interface to: initialize an application object, startup an application object…schedulers use the application object interface to initiate a scheduled execution of the application object,” McIntyre);
responsive to the trigger, load a predefined flow configuration for the process (Col. 10, lines 44-48, “FIGS. 3-7 that identify attributes of primitives that make up the above-described object structures… the common primitive is incorporated into all the application objects…,” McIntyre), comprising a defined set of specific steps that the process is supposed to follow from beginning to end (Fig. 8 and Fig. 9 and related text in the detailed description, McIntyre), an expected time to completion for the process (Col. 13, lines 9-24, “A StatsAvgPeriod 604 stores a value representing the averaging period for the scheduler acquiring statistics stored within the attributes described herein below. A CheckpointPeriodAvg attribute 606 identifies the current average of times between checkpoints during the current averaging period. An ExecutionTimeAvg attribute 608 stores a value representing the amount of time to execute all the objects per scan cycle. A HousekeepingTimeAvg attribute 610 stores a value corresponding to the average time per cycle to complete housekeeping operations. A TimeIdleAvg attribute 612 stores a value representing the average idle time per period,” McIntyre) and a maximum time to wait for completion of each step of the process before generating an alert (Col. 12, lines 55- 67, “A set of attributes is provided to handle script execution. A ScriptExecuteTimout attribute 524 stores a time limit for a synchronous script to complete execution before an alarm is raised by an engine object. A ScriptStartupTimeout attribute 526 stores a time limit for a synchronous script 
generate at least one query to retrieve log data for the process (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre); 
generate an alert if the process exceeds the maximum time to wait for completion for any step of the process (Col. 12, lines 55- 67, “A set of attributes is provided to handle script execution. A ScriptExecuteTimout attribute 524 stores a time limit for a synchronous script to complete execution before an alarm is raised by an engine object. A ScriptStartupTimeout attribute 526 stores a time limit for a synchronous script to startup before an alarm will be raised. A ScriptShutdownTimout attribute 528 stores a time limit for a synchronous script to shutdown before an alarm will be raised. A PublisherHeartbeat attribute 530 stores a value corresponding to the number of seconds an engine object will wait for a heartbeat message from another engine object before it assumes the engine has failed. A Process ID 532 identifies a unique identification assigned to an engine process,” McIntyre); and 
store the log data in the database (Col. 18, lines 41-46, McIntyre). 
However, McIntyre does not expressly disclose an API call string, that the expected time to completion is for each step of the process, and that the generated query is for each of the one or more steps of the process.  Manoharan discloses: a defined set of specific steps that the process is supposed to follow from beginning to end (Fig. 2A, 2B, 2C, Node 0, Node 1, Node 2, Node 3, and Node 4, Manoharan), an API call string ([0011] and [0020], Manoharan), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of McIntyre by incorporating an API call string, that the expected time to completion is for each step of the process, and that the generated query is for each of the one or more steps of the process, as disclosed by Manoharan, in order to provide flexibility to interact with other services by using an API call string; and in order to allow a problematic node to be identified to further address the problem ([0032], Manohara). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


Regarding Claim 2, McIntyre/Manoharan discloses a computer implemented system of claim 1, wherein the at least one processor of the active monitoring agent computer system is configured to query each of the one or more monitored computer systems directly to retrieve log data (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre). 

Regarding Claim 3, McIntyre/Manoharan discloses a computer implemented system of claim 2, wherein the at least one processor of the active monitoring agent computer system is configured to query each of the two or more monitored computer systems according to a predefined schedule (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre). 

Regarding Claim 4, McIntyre/Manoharan discloses a computer implemented system of claim 2, wherein the at least one processor of the active monitoring agent computer system is configured to query at least one of the two or more monitored computer systems more than once (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre). 

Regarding Claim 5, McIntyre/Manoharan discloses a computer implemented system of claim 1, further comprising: 
a dashboard computer system, comprising at least one processor and a display, coupled to the database (Fig. 22 and 23Platform 001 and Platform 002, McIntyre); 
wherein the at least one processor of the dashboard computer system is configured to retrieve and display the log data in real time (Fig. 22 and 23Platform 001 and Platform 002, McIntyre). 

Regarding Claim 6, McIntyre/Manoharan discloses a computer implemented system of claim 5, wherein the at least one processor of the dashboard computer system is further configured to:
display historical log data retrieved at an earlier time on the display (Fig. 22 and 23, HistoryEngine, McIntyre). 

Regarding Claim 9, McIntyre/Manoharan discloses a computer implemented system of claim 1, wherein the processors of the two or more monitored computer systems are configured to execute multiple instances of the process simultaneously (Col. 6, lines 24-35, “the application 
Regarding Claim 11, McIntyre discloses a computer implemented method to monitor a process executing across multiple independent computer systems, the method comprising the steps of: 
initiating, by a first independent computer system, the process (Fig. 9, 900 and 902, McIntyre); 
initiating, by a remote monitoring computer system, an active monitoring agent process (Col. 6, lines 64-67 and Col. 7, lines 1-10, “a centralized diagnostics management tool facilitates centralized monitoring of distributed components of a supervisory process control and manufacturing information application. The centralized diagnostics management tool includes a diagnostics management console shell that is customized according to a set of software modules that interface to data sources to populate views supported by the console shell. The console shell includes a set of view templates including controls for manipulating graphically displayed representations of data rendered by the distributed components. The console shell also includes an interface for exchanging requests and data with an extensible set of software modules that 
executing one or more steps of the process on the first independent computer system (Fig. 9, 900 and 902, McIntyre);
generating first log data on the first independent computer system (Col. 8, lines 4-12, “The data access servers 116 and 118 obtain/extract process information rendered by the PLC's 112 and 114 and provide the process information to application objects (e.g., PLC1Network, PLC1, PLC2Network, PLC2) of the application comprising portions 104 and 106,” McIntyre); 
executing one or more steps of the process on a second independent computer system (Fig. 9, 912, McIntyre);
generating second log data on the second independent computer system (Col. 8, lines 4-12, “The data access servers 116 and 118 obtain/extract process information rendered by the PLC's 112 and 114 and provide the process information to application objects (e.g., PLC1Network, PLC1, PLC2Network, PLC2) of the application comprising portions 104 and 106,” McIntyre); 
receive a trigger by a first call in the process (Col. 10, lines 37-43, “engine objects access the application object interface to: initialize an application object, startup an application object…schedulers use the application object interface to initiate a scheduled execution of the application object,” McIntyre);


generating at least one query to retrieve the second log data (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre); 
generating an alert if the process exceeds the maximum time to wait for completion for any step of the process (Col. 12, lines 55- 67, “A set of attributes is provided to handle script execution. A ScriptExecuteTimout attribute 524 stores a time limit for a synchronous script to complete execution before an alarm is raised by an engine object. A ScriptStartupTimeout attribute 526 stores a time limit for a synchronous script to startup before an alarm will be raised. A ScriptShutdownTimout attribute 528 stores a time limit for a synchronous script to shutdown before an alarm will be raised. A PublisherHeartbeat attribute 530 stores a value corresponding to the number of seconds an engine object will wait for a heartbeat message from another engine object before it assumes the engine has failed. A Process ID 532 identifies a unique identification assigned to an engine process,” McIntyre); and 
storing the first log data and the second log data in a database (Col. 18, lines 41-46, McIntyre). 
However, McIntyre does not expressly disclose an API call string, that the expected time to completion is for each step of the process.  Manoharan discloses: a defined set of specific steps that the process is supposed to follow from beginning to end (Fig. 2A, 2B, 2C, Node 0, Node 1, Node 2, Node 3, and Node 4, Manoharan), an API call string ([0011] and [0020], Manoharan), and expected time to completion for each step if the process ([0032], [0033], [0034], Manoharan), a maximum time to wait for completion of each step of the process before generating an alert ([0059], Manoharan).
KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 12, McIntyre/Manoharan discloses a computer implemented method of claim 11, comprising the additional step of: 
querying the first independent computer system and the second independent computer system directly to retrieve the first log data and the second log data (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre). 

Regarding Claim 13, McIntyre/Manoharan discloses a computer implemented method of claim 12, wherein the querying is performed according to a predefined schedule (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre). 

Regarding Claim 14, McIntyre/Manoharan discloses a computer implemented method of claim 12, comprising the additional step of: 
querying either the first independent computer system or the second independent computer system a second time (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre). 

Regarding Claim 15, McIntyre/Manoharan discloses a computer implemented method of claim 11, comprising the additional step of:
displaying, on a dashboard computer system, the first log data and the second log data in real time (Fig. 22 and 23Platform 001 and Platform 002, McIntyre). 

Regarding Claim 16, McIntyre/Manoharan discloses a computer implemented method of claim 15, comprising the additional step of:
displaying, on the dashboard computer system, historical log data retrieved at an earlier time (Fig. 22 and 23, HistoryEngine, McIntyre). 
Regarding Claim 19, McIntyre/Manoharan discloses a computer implemented method of claim 11, wherein multiple concurrent threads of the process are executing simultaneously on the first independent computer system and the second independent computer system (Col. 6, lines 24-35, “the application is deployed across potentially many physical computing systems. In an embodiment of the invention disclosed herein, a second type of system view, referred to as a deployment model, enables a user to configure physical PCs and devices with regard to an application. The deployment model defines: PCs and engine types that run on the platforms, and external device integration. A user defines the areas that will run on particular engines, thereby determining where the particular application software will be physically executed,” and Col. 13, lines 47-50, “An ObjectCnt attribute 634 stores a count value corresponding to the current number of application objects currently being handled by a scheduler object,” McIntyre). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US 7,120,558), in view of Manoharan et al. (US 2019/0199612), and further in view of Sorl et al. (US 2017/0017693).

Regarding Claim 10, McIntyre/Manoharan discloses all the limitations as discussed above including: a computer system comprising at least one processor, coupled to the communications network (Fig. 1, Col. 7, lines 19-44, McIntyre); wherein the processors of the two or more monitored computer systems are configured to output log data to the computer system via the communications network (Fig. 1, Col. 7, lines 19-44, McIntyre); and wherein the at least one processor of the active monitoring agent computer system is configured to query the computer system to retrieve log data (Fig. 1, Col. 7, lines 19-44, and Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre).  However, McIntyre/Manoharan does not expressly disclose querying a log bus.  Sorl discloses: a log bus computer system comprising at least one processor, coupled to the communications network ([0048]-[0049], Fig. 1, 3, Sorl); wherein the processors of the two or more monitored computer systems are configured to output log data to the log bus computer system via the communications network ([0048]-[0049], Fig. 1, 3, Sorl); and wherein the at least one processor of the active monitoring agent computer system is configured to query the log bus computer system to retrieve log data ([0048]-[0049], Fig. 1, 3 and 4, Sorl).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of McIntyre/Manoharan by incorporating the log bus computer system, as disclosed by Sorl, in order to be able to transmit data such as log data. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 20, McIntyre/Manoharan discloses all the limitations as discussed above including querying a log to retrieve the first log data and the second log data (Col. 33, lines 5-14, Col. 18, lines 47-52, and Col. 37, lines 50-55, McIntyre).  However, McIntyre/Manoharan does not expressly disclose querying a log bus. Sorl discloses a log bus (Fig. 1, 3, [0048], Sorl).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of McIntyre/Manoharan by incorporating the log bus, as disclosed by Sorl, in order to be able to transmit data such as log data. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US 7,120,558), in view of Manoharan et al. (US 2019/0199612),  in view of Bi et al. (US 2019/0004891).

Regarding Claim 7, McIntyre/Manoharan discloses all the limitations as discussed above including: the at least one processor of the active monitoring agent computer system.  However, McIntyre/Manoharan does not expressly disclose that the at least one processor of the active monitoring agent computer system is configured to: apply machine learning to the log data to predict one of hardware failure, software failure, and system slowdown in one of the two or more monitored computer systems. Bi discloses  a computer implemented system of claim 1, wherein the at least one processor of the active monitoring agent computer system is configured to: apply machine learning to the log data to predict one of hardware failure, software failure, and system KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 8, McIntyre/Manoharan/Bi discloses a computer implemented system of claim 7, wherein at least one processor of the active monitoring agent computer system is configured to: take corrective action in response to a predicted hardware failure, software failure, or system slowdown in the one of the two or more monitored computer systems, the corrective action comprising one or more of: restarting the system (Col. 12, lines 42-50, “These handles are used to locate objects at runtime by the messaging infrastructure. An AutoRestart attribute 514 stores a Boolean value indicating whether the engine object should be automatically restarted upon detection of a failure. A CheckpointFailedAlarm attribute 516 stores a value indicating whether a last attempt to checkpoint hosted objects had failed during a last attempt.,” McIntyre), starting additional processes automatically to handle increased load, alerting a downstream system, and adding capacity. 

Regarding Claim 17, McIntyre/Manoharan discloses all the limitations as discussed.  However, McIntyre/Manoharan does not expressly disclose applying machine learning to the KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 18, McIntyre/Manoharan/Bi discloses a computer implemented method of claim 17, comprising the additional step of: 
taking corrective action in response to a predicted hardware failure, software failure, or system slowdown in either the first independent computer system or the second independent computer system, the corrective action comprising one or more of: restarting the system (Col. 12, lines 42-50, “These handles are used to locate objects at runtime by the messaging infrastructure. An AutoRestart attribute 514 stores a Boolean value indicating whether the engine object should be automatically restarted upon detection of a failure. A CheckpointFailedAlarm attribute 516 stores a value indicating whether a last attempt to checkpoint hosted objects had failed during a . 

Response to Arguments
Applicant argues that the applied art fails to disclose the amended limitations in the claims.
The Examiner respectfully disagrees.  The applied art does disclose the amended limitations (see rejections of claims 1-20 in this Office action above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
February 10, 2021